PER CURIAM.
The appellee, through counsel, concedes that the trial court erred in granting the defendant’s sworn motion to dismiss the information charging him with second degree grand theft. See State v. Pena-Salazar, 405 So.2d 254 (Fla. 3d DCA 1981); Quarterman v. State, 401 So.2d 1159 (Fla. 3d DCA 1981).
Following the confession of error the ap-pellee, through counsel, certified a conflict and moved to withdraw. This court took under advisement the motion to withdraw and granted the appellee an additional thirty days in which to file a supplemental brief, either personally or through counsel. No brief has been forthcoming.
We deny appellee’s motion to withdraw, reverse the trial court’s order dismissing the information charging Williams with second degree grand theft, and remand to the trial court for further proceedings.
Reversed and remanded for further proceedings.